Citation Nr: 0617931	
Decision Date: 06/20/06    Archive Date: 06/27/06

DOCKET NO.  02-17 722A	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs (VA) Regional Office (RO)
in Boston, Massachusetts


THE ISSUE

Entitlement to an increased rating for service-connected 
residuals of pilonidal cyst with hidradenitis, currently 
evaluated as 30 percent disabling. 


REPRESENTATION

Appellant represented by:	Vietnam Veterans of America


ATTORNEY FOR THE BOARD

C. L. Wasser, Counsel



INTRODUCTION

The veteran served on active duty from April 1954 to July 
1957.

This case comes to the Board of Veterans' Appeals (Board) on 
appeal from a May 2002 decision by the RO in Boston, 
Massachusetts that denied an increase in a 30 percent rating 
for residuals of pilonidal cyst with hidradenitis.  A Board 
hearing was requested and scheduled, and the veteran failed 
to report for such hearing.

The Board notes there is another matter which is not on 
appeal at this time.  In July 1997, the veteran filed a 
notice of disagreement with respect to a July 1997 decision 
by the RO which determined that a prior appeal was not timely 
perfected.  In December 2003, a statement of the case was 
issued on this matter.  As a timely substantive appeal has 
not been received from the veteran regarding this issue, this 
issue is not in appellate status and will not be addressed by 
the Board.  38 U.S.C.A. §§ 7104, 7105, 7108 (West 2002); 
38 C.F.R. §§ 20.200, 20.202, 20.302 (2005); Roy v. Brown, 5 
Vet. App. 554 (1993).  

The appeal is REMANDED to the RO via the Appeals Management 
Center (AMC), in Washington, DC.  VA will notify the 
appellant if further action is required.

REMAND

Although further delay is regrettable, the Board finds that 
additional development is necessary prior to appellate 
review.  38 U.S.C.A. § 5103A (West 2002); 38 C.F.R. 
§ 3.159 (2005).

Initially, the Board notes that since the May 2002 RO 
decision, the rating criteria for evaluating skin disorders 
have been amended, effective August 30, 2002.  Although the 
RO has considered the revised rating criteria in its July 
2004 supplemental statement of the case, the most recent VA 
examination of the service-connected residuals of pilonidal 
cyst with hidradenitis was performed in April 2002, prior to 
the change in rating criteria.  Given the length of time 
since the last examination, and the revised rating criteria, 
the veteran must be afforded a new examination which is 
responsive to the new rating criteria.  38 U.S.C.A. § 
5103A(d) (West 2002); Caffrey v. Brown, 6 Vet. App. 377 
(1994).  

Moreover, there are no VA medical records in the file dated 
since January 2002.  The RO should obtain pertinent ongoing 
medical records.  38 U.S.C.A. § 5103A(b) (West 2002); see 
also Bell v. Derwinski, 2 Vet. App. 611 (1992) (VA medical 
records are in constructive possession of the agency, and 
must be obtained if the material could be determinative of 
the claim).

Finally, the Board notes that during the pendency of this 
appeal, on March 3, 2006, the United States Court of Appeals 
for Veterans Claims (Court) issued a decision in the 
consolidated appeal of Dingess/Hartman v. Nicholson, 
19 Vet. App. 473 (2006), which held that the VCAA notice 
requirements of 38 U.S.C.A. § 5103(a) and 38 C.F.R. § 
3.159(b) apply to all five elements of a service connection 
claim, including the degree of disability and the effective 
date of an award.  In the present appeal, the VCAA notice 
provided did not indicate the type of evidence necessary to 
substantiate a claim for an increased rating or an effective 
date if an increased rating was awarded.  Thus, on remand the 
RO should provide corrective notice under 38 U.S.C.A. § 
5103(a) and 38 C.F.R. § 3.159(b), that informs the veteran 
that a an effective date for the award of benefits will be 
assigned if an increased rating is assigned, and also 
includes an explanation as to the type of evidence that is 
needed to establish both a disability rating and an effective 
date.  
      
Accordingly, the case is REMANDED for the following action:

1.  Please send the veteran a corrective 
VCAA notice under 38 U.S.C.A. § 5103(a) 
and 38 C.F.R. § 3.159(b), that includes 
an explanation as to the information or 
evidence needed to establish a disability 
rating and effective date for the claim 
on appeal, as outlined by the Court in 
Dingess/Hartman v. Nicholson, 
19 Vet. App. 473 (2006).  

2.  VA treatment records from January 
2002 to the present should be obtained.  
In addition, the RO should ask the 
veteran to identify all non-VA health 
care providers that have treated him for 
residuals of a pilonidal cyst with 
hidradenitis since January 2002.  After 
receiving this information and any 
necessary releases, the RO should contact 
the named medical providers and obtain 
copies of the related medical records 
which are not already on file.  

3.  The RO should make arrangements with 
the appropriate VA medical facility for a 
VA skin examination, to evaluate the 
severity of the veteran's service-
connected residuals of a pilonidal cyst 
with hidradenitis.  The claims file 
should be reviewed by the examiner, and 
the examination report should reflect 
that this was done.

The examiner should indicate the 
percentage of the veteran's body which is 
affected by the service-connected 
disorder, and should also note the 
percentage of the exposed areas of the 
veteran's body which are affected.  He or 
she should also indicate whether constant 
or near-constant systemic therapy such as 
corticosteroids or other 
immunosuppressive drugs were required 
during the past year.

The examiner should also provide a 
complete description of scarring related 
to the service connected condition, to 
include the size of the area involved.

4.  The RO should then re-adjudicate the 
claim for a higher rating for service-
connected residuals of a pilonidal cyst 
with hidradenitis, with consideration of 
the revised rating criteria.  If the 
claim is denied, the veteran and his 
representative should be issued a 
supplemental statement of the case which 
includes the revised rating criteria, and 
given an opportunity to respond.

The appellant has the right to submit additional evidence and 
argument on the matter the Board has remanded.  Kutscherousky 
v. West, 12 Vet. App. 369 (1999).

This claim must be afforded expeditious treatment.  The law 
requires that all claims that are remanded by the Board of 
Veterans' Appeals or by the United States Court of Appeals 
for Veterans Claims for additional development or other 
appropriate action must be handled in an expeditious manner.  
See 38 U.S.C.A. §§ 5109B, 7112 (West Supp. 2005).



_________________________________________________
K. A. BANFIELD
Veterans Law Judge, Board of Veterans' Appeals

Under 38 U.S.C.A. § 7252 (West 2002), only a decision of the 
Board of Veterans' Appeals is appealable to the United States 
Court of Appeals for Veterans Claims.  This remand is in the 
nature of a preliminary order and does not constitute a 
decision of the Board on the merits of your appeal.  
38 C.F.R. § 20.1100(b) (2005).

